In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Connell, J.), dated March 27, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants established their prima facie entitlement to summary judgment with evidence that they had no notice of the allegedly defective condition of their unloading docks, and with an affidavit from their expert that they were not obligated to provide the plaintiff with the equipment that he and his expert claimed was necessary (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). The plaintiff failed to raise a triable issue of fact in op*597position. The conclusion of the plaintiffs expert that the truck tunnel was defectively designed, without setting forth any violations of industry-wide standards or accepted practices with respect to loading dock design and construction, was insignificant (see Trojahn v O’Neill, 5 AD3d 472 [2004]; Cervone v Tuzzolo, 291 AD2d 426 [2002]; Hofmann v Toys “R” Us-NY Ltd. Partnership, 272 AD2d 296 [2000]). Thus, summary judgment was properly granted. Santucci, J.P., Luciano, Schmidt and Rivera, JJ., concur.